Exhibit 99.3 MAG SILVER CORP. (the “Company”) CERTIFICATE To: British Columbia Securities Commission, as Principal Regulator And to: Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Nova Scotia Securities Commission New Brunswick Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office In connection with the abridgement of the time periods (the “Abridgement”) by the Company for notifying various regulatory authorities, exchanges and depositories of the record date and meeting date for the Company’s special meeting of shareholders to be held on June 22, 2015 (the “Meeting”), and for delivering requests for beneficial ownership information to certain participants and intermediaries in connection with the Meeting, the undersigned, Jody Harris, Corporate Secretary of the Company, hereby certifies for and on behalf of the Company and not in her personal capacity as follows: (a) the Company has made the arrangements regarding the delivery of proxy-related materials to beneficial owners of common shares of the Company in accordance with Sections 2.9 and 2.12 of National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”); (b) the Company has otherwise carried out all of the requirements of NI 54-101 in addition to those described in paragraph (a) above; and (c) the Company is relying upon Section 2.20 of NI 54-101 in making the Abridgement. DATED May 22, 2015. MAG SILVER CORP. By:/s/ Jody Harris Name:Jody Harris Title:Corporate Secretary
